Citation Nr: 0207748	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-13 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee disorder 
to include arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Phoenix, Arizona.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for post-operative 
degenerative arthritis of the right knee.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 1997, a transcript of which has been 
associated with the claims file.

The issue on appeal was originally before the Board in 
November 2000 at which time it was determined that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a right knee disorder.  
The issue was then remanded to the RO for additional 
evidentiary development and adjudicative action.  

In March 2002 the RO denied entitlement to service connection 
for a right knee disorder diagnosed as degenerative arthritis 
and total knee replacement on a de novo basis.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired disorder of the right knee was not 
shown in active service or for many years thereafter.




2.  Arthritis of the right knee was not manifested to a 
compensable degree during the first post service year.

3.  he probative, competent medical evidence of record does 
not show that a chronic acquired disorder of the right knee 
is linked to active service on any basis.


CONCLUSION OF LAW

A chronic acquired right knee disorder was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records reveal that the veteran was 
treated for a fracture of the left fibula and the left 
lateral malleolus in August 1944.  There were no complaints 
of, diagnosis of or treatment for any right knee disorders 
included in the service medical records.  No pertinent 
abnormalities were noted on the report of the separation 
examination which was conducted in October 1945.  

In May 1956 the veteran filed a claim of entitlement to 
service connection for a broken left leg and a back injury.  
He made no mention of any right knee disorder.

In July 1956 the RO granted entitlement to service connection 
for a fracture of the left fibula with assignment of a 
noncompensable evaluation.

United States Public Health Service Hospital records dated in 
1965 and 1966 are of record.  A November 1965 record 
indicates that the veteran injured his right knee and right 
wrist in May 1965 and includes a notation that he injured his 
right knee in 1957 and a right lateral meniscectomy was 
performed in 1959.  A December 1965 record indicates that he 
was complaining of pain in his right wrist and right knee 
which was the result of a May 1965 accident on board a ship.  
The diagnosis at that time was traumatic synovitis of the 
right wrist.  In January 1966, it was noted that he had right 
patellofemoral arthritis.  

The veteran's initial claim of entitlement to service 
connection for a right knee disorder was received in August 
1991.  

VA outpatient treatment records dated from 1995 to 1996 have 
been associated with the claims file.  The records evidence 
intermittent complaints of and treatment for a right knee 
disorder.  A record dated in July 1996 references a past 
medical history of multiple fractures of both knees, status 
post cartilage surgery in the 1950's.  The assessment at that 
time was severe degenerative joint disease with complete loss 
of articular cartilage on the right medial aspect of the 
knee.  None of these clinical records affirmatively link a 
right knee disorder to active duty.  

The transcript of a June 1997 local RO hearing has been 
associated with the claims file.  The veteran testified that 
he injured his right knee during active duty when he was 
knocked off a dock and fell 4 1/2 feet, and another man fell on 
top of him.  He reported that he broke his leg and injured 
his knee at the same time.  He was seen by a Navy Corpsman 
three days later.  He was hospitalized and a cast was placed 
on his right leg up to his groin.  After the cast was 
removed, he had trouble bending his knee.  

When informed that the service medical records indicated that 
the veteran injured his left ankle, the veteran alleged that 
that was a typographical error and he was really treated for 
a right ankle injury.  He testified that he re-injured his 
knee while serving on a merchant ship and was hospitalized in 
1957.  He opined that the 1957 injury did not result in a 
fracture of the knee.  

He had been informed by a private physician that he had an 
old break which was evidenced by X-ray.  The first time he 
sought post-service treatment for his right knee was in 1957.  
He indicated that, at the time of the separation examination, 
the examiner informed him that he had a clicking problem in 
his right knee.  

A VA orthopedic examination was conducted in February 2001.  
The examiner noted the veteran's reported history of an in-
service injury to his right knee and indicated that he had 
reviewed the medical evidence.  The diagnosis from the 
examination was right knee status post total knee 
arthroplasty of the right knee.  The examiner opined that the 
veteran's pre-total knee arthroplasty arthritis of the right 
knee was more likely than not post-traumatic in nature.  He 
could not state with any certainty that the injury was 
related to the in-service fall off the dock as reported by 
the veteran as no mention of a knee injury was made at that 
time and also due to the fact that it was shortly after a 
1956-1957 injury that the veteran had his first surgery.  The 
examiner opined that he did not believe, on a more likely 
than not basis, that the residuals of the right knee injury 
were secondary to any incident of service origin.  


Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Continuous service for 90 days or more during a period of 
war, and postservice development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2001).  

If not shown during service, service connection may be 
granted for arthritis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.307, 3.309 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, U.S. Public Health Service Hospital records, 
reports of VA examinations and testimony and correspondence 
from the veteran.  An appropriate VA examination was 
conducted.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  The veteran did not respond to a December 2000 
letter from the RO requesting additional evidence to support 
his claim.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 


Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a right knee disorder.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case and correspondence 
from the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
The RO itself acknowledged review of the veteran's claim 
under the new law, and set forth in detail provisions   
thereof in the supplemental statement of the case issued to 
the veteran and his representative in March 2002.  

Having determined that the duty to notify and the duty to 
assist the appellant have been complied with under the new 
law, the Board turns to an evaluation of the claim on the 
merits.


Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.





In the veteran's case at hand, while he currently has a right 
knee disorder, no disorder or the right knee was shown in 
service, nor is there competent medical authority linking the 
post service reported right knee disorder to service no any 
basis.  

The record is clear in showing that the service medical 
records are totally devoid of any injury or disorder of the 
right knee.  The record does not show a right knee disorder, 
muchless arthritis thereof to a compensable degree during the 
first post service year, until many years following the 
veteran's discharge therefrom.

Despite the veteran's contentions to the contrary, the 
service medical records show no right knee injury and no 
pertinent abnormalities were noted at the time of the 
discharge examination in October 1945.  

While the veteran has testified that he was treated for a 
right knee disorder and has alleged that service medical 
records mistakenly referenced a left knee disorder, the 
evidence of record does not support this allegation.  There 
are several service medical records which reference a left 
ankle disorder.  

The Board finds it highly unlikely that more than one medical 
record would mistakenly report the presence of an injury to 
the wrong extremity.  In further support of this conclusion, 
the Board notes that in May 1956, the veteran claimed 
entitlement to a left leg disorder.  

The first medical evidence of the presence of any right knee 
disorder was in records dated in 1965 and 1966.  While these 
records demonstrate the presence of a right knee disorder, 
they do not indicate that the right knee disorder was linked 
to active duty.  They do reference a prior right knee 
disorder but indicate that it occurred in 1957, more than ten 
years after the veteran's discharge from active duty.  




The only competent evidence of record which attempts to 
determine the etiology of the right knee disorder is included 
in the report of the February 2001 VA examination.  The 
examiner who conducted the examination and reviewed the 
veteran's contentions as well as the medical evidence, 
affirmatively opined that the right knee disorder was not 
related to active duty.  

The only evidence of record which links a current right knee 
disorder to active duty is the veteran's own allegations and 
testimony.  The veteran, however, is a lay person without 
specialized medical training.  

As a lay person, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran's opinion as to the etiology of this right knee 
disorder is without probative value.  Similarly, the Board is 
not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

Despite the veteran's contentions to the contrary, there is 
no evidence of a right knee disorder in service or until many 
years thereafter, and consequently no competent medical 
evidence of a relationship between his current right knee 
disorder and any alleged continuity of symptomatology.  See 
Voerth v, West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a right knee disorder to include arthritis.  


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. at 53 (1990).   


ORDER

Entitlement to service connection for a chronic acquired 
right knee disorder is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

